        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 1 of 9



     BURSOR & FISHER, P.A.                           ELLIS LAW GROUP LLP
 1   L. Timothy Fisher (State Bar No. 191626)        Mark E. Ellis - 127159
     Yeremey O. Krivoshey (State Bar No. 295032)     Anthony P. J. Valenti - 284542
 2   Blair E. Reed (State Bar No. 316791)            Lawrence K. Iglesias - 303700
     1990 North California Blvd., Suite 940          1425 River Park Drive, Suite 400
 3   Walnut Creek, CA 94596                          Sacramento, CA 95815
     Telephone: (925) 300-4455                       Tel: (916) 283-8820
 4   Facsimile: (925) 407-2700                       Fax: (916) 283-8821
     E-Mail: ltfisher@bursor.com                     mellis@ellislawgrp.com
 5            ykrivoshey@bursor.com                  avalenti@ellislawgrp.com
              breed@bursor.com                       liglesias@ellislawgrp.com
 6
                                                     Attorneys for Defendant
 7   BURSOR & FISHER, P.A.                           RASH CURTIS & ASSOCIATES
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com
11
     Attorneys for Plaintiff
12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   SANDRA MCMILLION, JESSICA                     Case No. 4:16-cv-03396-YGR
     ADEKOYA, and IGNACIO PEREZ, on
17   Behalf of Themselves and all Others Similarly THE PARTIES’ EXPERT WITNESS
     Situated,                                     LISTS
18

19                             Plaintiffs,         Date: April 12, 2019
            v.                                     Time: 9:00 a.m.
20                                                 Courtroom 1, 4th Floor
     RASH CURTIS & ASSOCIATES,
21                                                 Hon. Yvonne Gonzalez Rogers
                               Defendant.
22

23

24

25

26

27

28
     THE PARTIES’ EXPERT WITNESS LISTS
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 2 of 9




 1                                      Plaintiff’s Expert Witness List

 2          Pursuant to the Court’s Pretrial Instructions in Civil Cases § 3(c), Plaintiff submits this

 3   expert witness list and disclosures of testimony.

 4      1. Randall A. Snyder

 5          Randall A. Snyder submitted a declaration on November 12, 2018. As detailed in his

 6   declaration, Mr. Snyder will provide his opinion about the methodology for identifying calls made

 7   to class members. He will also testify regarding the accuracy and reliability of the methodology

 8   used by Ms. Verkhovskaya and Mr. Weir.

 9          More detailed descriptions of and bases for Mr. Snyder’s conclusions are explained in his

10   declaration, which Plaintiff has provided to Rash Curtis. Mr. Snyder’s current Curriculum Vitae is

11   attached as Exhibit 1.

12      2. Anya Verkhovskaya

13          Anya Verkhovskaya submitted a declaration on November 12, 2018. As detailed in her

14   declaration, Ms. Verkhovskaya will testify, inter alia, as to the results of her calculations as to the

15   size of the class. More specifically, she will testify that her tabulations revealed that Rash Curtis

16   placed 534,698 autodialed calls to 40,420 class members.

17          More detailed descriptions of and bases for Anya Verkhovskaya’s findings are explained in

18   her declaration, which Plaintiff has provided to Rash Curtis. Ms. Verkhovskaya’s current

19   Curriculum Vitae is attached as Exhibit 2.

20      3. Colin B. Weir

21          Colin B. Weir submitted a declaration on November 12, 2018. As detailed in his

22   declaration, Mr. Weir will provide his opinion on damages resulting from Rash Curtis’ use of

23   Automatic Telephone Dialing Systems. Specifically, Mr. Weir will testify that at the statutory

24   floor of $500 per violation under the TCPA, damages total $267,349,000. Mr. Weir will also

25   testify that if Plaintiff establishes that Rash Curtis’ violations were knowing or willful, damages

26   total $802,047,000.

27

28   THE PARTIES’ EXPERT WITNESS LISTS                                                                         1
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 3 of 9




 1          More detailed descriptions of and bases for Mr. Weir’s conclusions are explained in his
 2   declaration, which Plaitiff has provided to Rash Curtis. Mr. Weir’s current Curriculum Vitae is
 3   attached as Exhibit 3.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE PARTIES’ EXPERT WITNESS LISTS                                                                 2
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 4 of 9




 1                                   Defendant’s Expert Witness List
 2         Pursuant to the Court’s Local Rules and Standing Orders, Defendant Rash Curtis &
 3   Associates hereby submits the following expert witness list.
 4         1.      Randall Snyder – Mr. Snyder is expected to testify regarding his retention as an
 5                 expert witness by Bursor & Fisher and his history of working as an expert witness for
 6                 Bursor and Fisher. He is also expected to testify regarding his review of various
 7                 materials, including the manuals for Rash Curtis’ telephone dialing equipment, and
 8                 his resulting opinions regarding its capacity to store or produce telephone numbers,
 9                 using a random or sequential number generator, in connection with his opinion that
10                 Rash Curtis’ telephone dialing equipment constitutes an “automatic telephone dialing
11                 system” as defined by the TCPA. He is also expected to testify regarding the
12                 ascertainability of class members, Rash Curtis’ use of skip-tracing, and how to
13                 identify whether a telephone number was obtained via skip-tracing. Finally, he is
14                 expected to testify regarding Rash Curtis’ ability to “scrub” telephone numbers to
15                 ensure auto-dialed calls are not made to cellular telephone numbers and Rash Curtis’
16                 willfulness and knowledge with respect to the alleged TCPA violations.
17         2.      Colin Weir – Mr. Weir is expected to testify regarding his retention as an expert
18                 witness by Bursor & Fisher and his history of working as an expert witness for Bursor
19                 and Fisher. He is also expected to testify regarding his review and manipulation of
20                 the call logs and debtor account records produced by Rash Curtis and his resulting
21                 opinions regarding the number of telephone calls placed by Rash Curtis through its
22                 telephone dialing equipment, the number of telephone calls answered, and the number
23                 of calls which involved the use of an artificial or prerecorded voice.
24         3.      Anya Verkhovskaya – Ms. Verkohovskaya is expected to testify regarding her
25                 retention as an expert witness by Bursor & Fisher and her history of working as an
26                 expert witness for Bursor and Fisher. She is also expected to testify regarding her
27                 review and manipulation of the electronic data provided by Mr. Weir and her resulting
28
     THE PARTIES’ EXPERT WITNESS LISTS                                                                3
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 5 of 9




 1                opinions regarding the number and identity of the non-debtor class members, their
 2                contact information, and her methodology for obtaining such information. She is also
 3                expected to testify regarding the creation of her “fuzzy match” algorithm and its
 4                implementation to determine the non-debtor class members.
 5         4.     Robert Keith – Mr. Keith is expected to testify regarding his position as Vice
 6                President of Rash Curtis and his experience in the debt collection industry. He is also
 7                expected to testify regarding Rash Curtis’ policies and procedures regarding the use
 8                of its telephone dialing equipment, the placement and receipt of manually-dialed
 9                telephone calls, and the various methods of skip-tracing available to Rash Curtis’
10                collectors. He is also expected to testify regarding Rash Curtis’ collection software,
11                the maintenance of debtor account information, the process by which accounts are
12                referred to Rash Curtis for collection, the type of information which is typically
13                transmitted to Rash Curtis by its creditor-clients, the type of information contained in
14                Rash Curtis’ collection notes, and how to identify whether a particular telephone
15                number was obtained via skip-tracing. He is expected to testify regarding the policies
16                and procedures adopted to comply with the TCPA, including the maintenance of
17                different telephone fields within Rash Curtis’ collection software and the training of
18                Rash Curtis’ collectors regarding the placement of telephone numbers within those
19                telephone fields according to whether or not Rash Curtis has consent to “auto-dial”
20                the telephone number in question. Finally, Mr. Keith is expected to testify regarding
21                the prior employment of Mr. Steven Kizer, his termination, and the aftermath of his
22                termination, including the wage/hour and discrimination claims which Mr. Kizer filed
23                in retaliation for his termination.
24         5.     Chris Paff – Mr. Paff is expected to testify regarding his position as Vice President of
25                Rash Curtis and his experience in the debt collection industry. He is also expected to
26                testify regarding Rash Curtis’ policies and procedures regarding the use of its
27                telephone dialing equipment, the placement and receipt of manually-dialed telephone
28
     THE PARTIES’ EXPERT WITNESS LISTS                                                                  4
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 6 of 9




 1                calls, and the various methods of skip-tracing available to Rash Curtis’ collectors. He
 2                is also expected to testify regarding Rash Curtis’ collection software, the maintenance
 3                of debtor account information, the process by which accounts are referred to Rash
 4                Curtis for collection, the type of information which is typically transmitted to Rash
 5                Curtis by its creditor-clients, the type of information contained in Rash Curtis’
 6                collection notes, and how to identify whether a particular telephone number was
 7                obtained via skip-tracing. He is expected to testify regarding the policies and
 8                procedures adopted to comply with the TCPA, including the maintenance of different
 9                telephone fields within Rash Curtis’ collection software and the training of Rash
10                Curtis’ collectors regarding the placement of telephone numbers within those
11                telephone fields according to whether or not Rash Curtis has consent to “auto-dial”
12                the telephone number in question. Finally, Mr. Paff is expected to testify regarding
13                the prior employment of Mr. Steven Kizer, his termination, and the aftermath of his
14                termination, including the wage/hour and discrimination claims which Mr. Kizer filed
15                in retaliation for his termination.
16         6.     Daniel Correa – Mr. Correa is expected to testify regarding his position as Collection
17                Manager of Rash Curtis and his experience in the debt collection industry. He is also
18                expected to testify regarding Rash Curtis’ policies and procedures regarding the use
19                of its telephone dialing equipment, the placement and receipt of manually-dialed
20                telephone calls, and the various methods of skip-tracing available to Rash Curtis’
21                collectors. He is also expected to testify regarding Rash Curtis’ collection software,
22                the maintenance of debtor account information, the process by which accounts are
23                referred to Rash Curtis for collection, the type of information which is typically
24                transmitted to Rash Curtis by its creditor-clients, the type of information contained in
25                Rash Curtis’ collection notes, and how to identify whether a particular telephone
26                number was obtained via skip-tracing. He is expected to testify regarding the policies
27                and procedures adopted to comply with the TCPA, including the maintenance of
28
     THE PARTIES’ EXPERT WITNESS LISTS                                                                  5
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 7 of 9




 1                different telephone fields within Rash Curtis’ collection software and the training of
 2                Rash Curtis’ collectors regarding the placement of telephone numbers within those
 3                telephone fields according to whether or not Rash Curtis has consent to “auto-dial”
 4                the telephone number in question. .
 5         7.     Nick Keith – Mr. Keith is expected to testify regarding his position as Internet
 6                Technology Manager of Rash Curtis and his experience in the debt collection
 7                industry. He is also expected to testify regarding Rash Curtis’ policies and procedures
 8                regarding the use of its telephone dialing equipment, the placement and receipt of
 9                manually-dialed telephone calls, and the various methods of skip-tracing available to
10                Rash Curtis’ collectors.    He is also expected to testify regarding Rash Curtis’
11                collection software, the maintenance of debtor account information, the process by
12                which accounts are referred to Rash Curtis for collection, the type of information
13                which is typically transmitted to Rash Curtis by its creditor-clients, the type of
14                information contained in Rash Curtis’ collection notes, and how to identify whether
15                a particular telephone number was obtained via skip-tracing. He is expected to testify
16                regarding the policies and procedures adopted to comply with the TCPA, including
17                the maintenance of different telephone fields within Rash Curtis’ collection software
18                and the training of Rash Curtis’ collectors regarding the placement of telephone
19                numbers within those telephone fields according to whether or not Rash Curtis has
20                consent to “auto-dial” the telephone number in question.
21         8.     Blake North – Mr. North is expected to testify regarding his position as a Customer
22                Support Specialist for Global Connect and TCN, and the technical capabilities of Rash
23                Curtis’ telephone dialing equipment, including the Global Connect and TCN dialers.
24                He is also expected to testify that neither the Global Connect nor TCN dialer has the
25                present capacity to generate a 10-digit telephone number using either a random or
26                sequential number generator. Finally, he is expected to testify how Rash Curtis
27                uploaded dialing campaigns for the Global Connect and TCN dialers, the type of
28
     THE PARTIES’ EXPERT WITNESS LISTS                                                                 6
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 8 of 9




 1                information transmitted by Rash Curtis, and the resulting call logs generated by
 2                Global Connect and TCN.
 3         9.     Shane Sonognini – Mr. Sonognini is expected to testify regarding his position as a
 4                Software Designer for DAKCS, and the technical capabilities of Rash Curtis’
 5                DAKCS-based collection software, including Beyond ARM and the VIC dialer. He
 6                is also expected to testify that the VIC dialer does not have the present capacity to
 7                generate a 10-digit telephone number using either a random or sequential number
 8                generator. He is also expected to testify regarding the various custom programs
 9                written to specially-modify the way Rash Curtis’ collection software operates and
10                functions. He is expected to testify how Rash Curtis used the VIC dialer to place both
11                manually-dialed and automatically-dialed telephone calls, the resulting information
12                stored in Rash Curtis’ collection software database, and how the VIC call logs were
13                generated using a custom program designed to parse the native data stored in Rash
14                Curtis’ collection software archives. Finally, he is expected to testify regarding how
15                the debtor account records were generated and the reliability of the information
16                contained therein, including whether a particular telephone number was stored in a
17                particular telephone field, when it was added, and whether it was ever moved,
18                changed, deleted, etc.
19   Dated: March 4, 2019                       Respectfully submitted,
20
                                                BURSOR & FISHER, P.A.
21
                                                By:     /s/ Yeremey Krivoshey
22                                                        Yeremey Krivoshey
23                                              L. Timothy Fisher (State Bar No. 191626)
                                                Yeremey Krivoshey (State Bar No.295032)
24                                              Blair E. Reed (State Bar No. 316791)
                                                1990 North California Blvd., Suite 940
25                                              Walnut Creek, CA 94596
                                                Telephone: (925) 300-4455
26                                              Email: ltfisher@bursor.com
                                                         ykrivoshey@bursor.com
27
                                                         breed@bursor.com
28
     THE PARTIES’ EXPERT WITNESS LISTS                                                                7
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 288 Filed 03/04/19 Page 9 of 9




 1                                       BURSOR & FISHER, P.A.
                                         Scott A. Bursor (State Bar No. 276006)
 2                                       888 Seventh Avenue
                                         New York, NY 10019
 3                                       Telephone: (212) 989-9113
                                         Facsimile: (212) 989-9163
 4                                       E-Mail: scott@bursor.com
                                         Attorneys for Plaintiff
 5

 6   Dated: March 4, 2019                ELLIS LAW GROUP LLP

 7                                       By: /s/ Mark E. Ellis
                                                 Mark E. Ellis
 8

 9                                       Mark E. Ellis (State Bar No. 127159)
                                         Anthony P.J. Valenti (State Bar No. 288164)
10                                       Lawrence K. Iglesias (State Bar No. 303700)
                                         1425 River Park Drive, Suite 400
11                                       Sacramento, CA 95815
                                         Tel: (916) 283-8820
12                                       Fax: (916) 283-8821
                                         mellis@ellislawgrp.com
13                                       avalenti@ellislawgrp.com
                                         liglesias@ellislawgrp.com
14
                                         Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     THE PARTIES’ EXPERT WITNESS LISTS                                                 8
     CASE NO. 4:16-cv-03396-YGR
